PER CURIAM.
Following our opinion in this case, filed September 23,1960,123 So.2d 249, this cause was considered by the Supreme Court of the United States on writ of certiorari. Our judgment was reversed and the cause remanded for proceedings not inconsistent with the opinion of that court.
Summarizing, the Supreme Court of the United States held that petitioners’ case was one in which the assistance of counsel, unless intelligently and understanding^ waived, was a right guaranteed to petitioners by the Fourteenth Amendment to the Constitution of the United States. The Supreme Court further held that there was no showing in the record of such affirmative waiver by the petitioners of their right of counsel.
It thus appears clear that in order to abide by the decision of the Supreme Court of the United States, we must direct that the petitioners be retried with the assistance of counsel, unless intelligently waived.
For the reasons above stated, it is the judgment of this court that the petitioners be remanded to the Court of Record of Escambia County, Florida, for a new trial at which the petitioners’ constitutional right *328to counsel shall be protected in the manner herein required.
It is further ordered that costs of the Clerk of the Supreme Court of the United States herein taxed at $209.64 and costs of printing the record herein taxed at $417.05 be paid by Escambia County, Florida, to the Clerk of the Supreme Court of the United States.
It is so ordered.
ROBERTS, C. J., and TERRELL, THOMAS, DREW and HOBSON (Ret.), JJ-, concur.